Citation Nr: 1137970	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic neurosis with organic brain syndrome (OBS).

2.  Entitlement to service connection for myositis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to July 1956.  

This case comes before the Board of Veterans' Appeals (Board) Board on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).    

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011, and a transcript of this hearing is of record.

An August 2010 statement from a private health care provider was added to the claims file after the June 2011 statement of the case along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  

The issues of entitlement to service connection for myositis and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  The original claim of service connection for posttraumatic neurosis was denied by the Board in January 1982 and service connection for a nervous condition was denied in August 1986.   
2.  The evidence received subsequent to the August 1986 Board denial does not relate to the unsubstantiated fact indicating that the Veteran currently has posttraumatic neurosis with OBS due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for posttraumatic neurosis with OBS.  


CONCLUSIONS OF LAW

1.  The August 1986 Board decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for posttraumatic neurosis with OBS.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2005, prior to adjudication, which informed him of the requirements needed to reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the September 2005 letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in September 2005 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because the evidence did not show that he had a psychiatric disorder as a result of his boxing while in service.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA evaluation was conducted in August 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue addressed on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for posttraumatic neurosis with OBS, which he contends is due to blows to the head that he incurred as a boxer in service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  



"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has posttraumatic neurosis with OBS due to service.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131 (West 2002).  

The issue of service connection for psychiatric disability due to boxing in service was denied by Board decisions in January 1982 and August 1986 because there were no complaints of a psychiatric disorder or OBS in service or for a number of years thereafter.  The Veteran attempted to reopen his claim of service connection for psychiatric disability with OBS in January 2005.  The claim was denied in a December 2005 rating decision, and the Veteran timely appealed.
The evidence on file at the time of the August 1986 Board decision consisted of the Veteran's service records, VA and private treatment reports dated from August 1956 to January 1982, and medical articles on brain injuries in boxing.   

The Veteran's service records reveal that, on enlistment examination in June 1953, the Veteran had a 30 percent septal deviation to the left.  It was reported in March 1953 that the Veteran had a history of difficulty breathing through his nose for about six months; it was noted that he had done some boxing.  Sinus 
X-rays were negative.  It was reported in April 1956 that the Veteran's nasal bones had first been displaced approximately two years ago while boxing on the post team.  The impression was nasal obstruction on basis of deformity of septum secondary to injury sustained while boxing.  It was reported on separation examination in June 1956 that the Veteran had deformity of the septum and nasal obstruction; all other body areas and systems, including the head and neuropsychiatric system, were reported to be normal.

The Veteran complained on VA evaluation in August 1956 of injury to the nose with difficulty breathing.  X-rays showed considerable deformity and depression of the nasal skeleton due to old fracture partially ununited.  There were no head, neurologic, or psychiatric complaints or findings.

According to a March 1979 medical report from H.S. Freymuth, M.D., the Veteran might be suffering from a mild chronic brain syndrome, which might be the result of head injury and/or meningitis during childhood, head injuries at work, or his boxing career.

According to a June 1979 psychiatric evaluation conducted for the New Jersey Division of Disability, the Veteran was suffering from the after effects of OBS.

According to a January 1980 decision of the Social Security Administration Bureau of Hearings and Appeals, the Veteran was granted disability effective January 6, 1978.

It was noted in a March 1980 statement from J.J. O'Connell, M.D., that the Veteran was discharged from service with a herniated disc, retarded personality, and posttraumatic neurosis as the result of a seven year boxing career, mostly in service.  According to an April 1981 statement from Dr. O'Connell, the Veteran had chronic brain syndrome and chronic posttraumatic neurosis due to service.
Added to the file in November 1984 were medical articles on brain trauma from boxing.

Evidence received since August 1986 consists of VA and private treatment and examination reports dated from January 2001 to August 2010, a transcript of the Veteran's July 2011 travel board hearing, photographs of the Veteran boxing without headgear in service, and written statements by and on behalf of the Veteran.  

The diagnosis on VA evaluation in March 2005 was mild short-term memory deficit of unclear etiology.  It was noted that the Veteran probably had early dementia with an etiology that could be vascular vs. neurodegenerative.  

It was noted on private neuropsychological evaluation in January 2006 that repeated blows to the head could lead to devastating cognitive, emotional, and physical symptoms, especially if the person has not completely healed from previous blows.  The diagnoses were cognitive disorder, NOS (post-concussive syndrome); generalized anxiety disorder; and PTSD.

According to statements from K. Keane, a clinical psychologist, dated in August 2005, February 2007, March 2009, and August 2010, while the Veteran may have suffered a prior injury to his head, his boxing experiences in service put him at most risk for further and permanent brain damage.

According to a July 2009 VA treatment report, given that the Veteran had prior normal mental status, any current intellectual deterioration cannot be attributed to a prior head injury.  

A VA traumatic brain injury evaluation was conducted in August 2010.  This evaluation, which is 14 pages long and includes a review of the claims files, cites every relevant piece of medical evidence on file from the Veteran's service treatment reports to the August 2010 statement from Dr. Keane.  After review of the relevant evidence and examination of the Veteran, the VA examiner, a neurologist, essentially concluded that the Veteran's post-service psychiatric and cognitive disabilities were not due to service because there are no reports of traumatic brain injury during service, there is at least a 16 year gap after service discharge until the Veteran became too disabled to work, the Veteran had to quit work due to back disability and not cognitive impairment, and cognitive impairment was noted prior to service and did not preclude gainful employment.

Testimony from the Veteran and his wife at his travel board hearing in July 2011 is repetitive of contentions made by the Veteran and on his behalf prior to August 1986.  

The medical records added to the claims files since August 1986 that support the Veteran's claim are essentially cumulative of evidence previously on file.  The new private physician statements continue to find a link between the Veteran's current neuropsychiatric condition and his boxing in service without discussing the lack of complaints in service or for a number of years after discharge.  Moreover, the most comprehensive medical report added to the claims file since August 1986 is the August 2010 VA opinion against the claim.  

Although some of the evidence added to the claims file since August 1986 is "new" because it was not previously of record, it does not contain any additional evidence which relates to "unestablished facts necessary to substantiate the claim."  Thus, the additional evidence received since the August 1986 Board decision does not relate to the unestablished facts necessary to substantiate the claim by showing evidence of psychiatric disability with OBS in service or until many years after discharge.  

Accordingly, the Board finds that the claim for service connection for posttraumatic neurosis with OBS is not reopened.

ORDER

As new and material evidence has not been received, service connection for posttraumatic neurosis with OBS is not reopened; the appeal is denied.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

With respect to the Veteran's claim for service connection for myositis, there is post-service evidence of myositis.  There is, however, no nexus opinion on file on whether the Veteran's myositis is causally related to service. 

With respect to the Veteran's TDIU claim, there is no opinion on file on whether the Veteran's service-connected disorders are severe enough to cause unemployability.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. 

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the exact nature and severity of a disability. See also 38 C.F.R. § 3.159 (2010). 

1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since August 2010, the date of the most recent evidence on file, for myositis and/or for any 
service-connected disability.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records. All attempts to secure this evidence must be documented in the claims file by the AMC/RO. 

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriately qualified physician to determine the etiology of his myositis.  The claims folder must be made available and reviewed by the physician in conjunction with the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran's myositis was caused or aggravated beyond normal progression by service.   

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO will also arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's service-connected disabilities are severe enough to prevent him from gainful employment.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's service-connected disabilities are severe enough to prevent him from gainful employment. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

e. If a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the above has been completed, the AMC/RO must review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, the AMC must undertake complete development. 

6. Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for myositis and then must readjudicate the issue of entitlement to TDIU, based on all relevant evidence on file, to include any additional evidence added as a result of this remand.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond. 

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


